DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to reply filed 1/06/2022. Claims 1, 3-20 are allowed (renumbered: 1-19) whereas claim 2 is cancelled without prejudice.
Terminal Disclaimer
A terminal disclaimer filed 03/08/2022 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated March 7, 2022 with applicant's attorney Diallo T. Crenshaw (reg # 52,778)
AMENDMENTS TO THE CLAIMS

1.	(Currently Amended) A method, comprising:
by a client computing device of a first user of a social-networking system:
	receiving, via a user interface of the computing device, an identifier associated with an intended recipient to which outgoing communication is to be initiated; 
	displaying, in the user interface in response to receiving the identifier, a plurality of pieces of social information about a member of the social networking system whose identification matches the identifier, wherein each piece of social information is based at least in part on one or more actions performed on the social-networking system with respect to the intended recipient by one or more other users who are connections of the 
	displaying, in the user interface, an indicator as to a type of identifier received; and 	displaying, in the user interface, a user interface element that is user-selectable to display, when actuated, a social-network profile associated with the member,
	wherein at least one of the pieces of social information is temporally-sensitive, and the temporally sensitive piece of social information comprises one or more actions performed on the social-networking system with respect to the intended recipient at one or more associated times by the one or more other users who are connections of the first user, [[and]]
	wherein the pieces of social information are displayed in a ranked order in which at least one piece of temporally-sensitive information has a higher ranking than other social information, and 
wherein the identifier comprises at least one of a direct message identifier, instant message identifier, video-chat service identifier, a phone number, or an email address of the intended recipient.

2.	(Canceled).

3. 	(Original) The method of Claim 1, wherein the social information comprises a name of the intended recipient, a social-network profile of the intended recipient, or a combination thereof.

4.	(Original) The method of Claim 1, wherein the intended recipient is a second user of the social-networking system, and the social information is identified based on how many degrees of separation there are between the first user and the second user

5.	(Original) The method of Claim 4, wherein the social information comprises a count of how many first-degree connections are shared between the first user and the second user in the social­networking system.

6. 	(Original) The method of Claim 4, wherein the count of how many first-degree connections are shared comprises a count of mutual friends of the first user and the second user.

7.	(Original) The method of Claim 4, wherein the first­degree connections that are 
 
8.	(Original) The method of Claim 4, wherein the social information is subject to one or more privacy policies associated with the intended recipient in the social-networking system.
 
9.	(Original) The method of Claim 8, wherein: 
there are two or more degrees of separation between the first user and the second user, and 
the social information is limited to public information in the social-networking system.
 
10. 	(Original) The method of Claim 8, wherein: 
there are two or more degrees of separation between the first user and the second user, and 
the social information is limited to the one or more privacy policies of the intended recipient and relationship information that associates the first user and the second user.
 
11.	(Original) The method of Claim 8, wherein: 
there is one degree of separation between the first user and the second user, and 
the one or more privacy policies limit the display of one or more pieces of the social information from one or more members of the social-networking system.

12.	(Original) The method of Claim 1, wherein: 
the intended recipient represents an entity that is associated with a page in the social­networking system, the page is associated with the identifier, and 
the one or more pieces of social information are associated with the page.
 
13. 	(Original) The method of Claim 12, wherein the social networking system creates the page by accessing one or more online directories, and the entity comprises a business, governmental entity, celebrity, place, or a combination thereof.
 
14. 	(Original) The method of Claim 12, wherein: 
the one or more actions performed on the social-networking system with respect to the intended recipient by one or more other users who are social connections of the first user 
the social information comprises a count of how many friends of the first user in the social-networking system "like" the entity.
 
15.	(Original) The method of Claim 12, wherein the one or more actions performed on the social-networking system with respect to the intended recipient at one or more associated times comprise one or more check-ins to a physical location associated with the page.
 
16.	(Original) The method of Claim 15, wherein the temporally-sensitive piece of social information indicates that one or more friends of the first user have recently checked into the physical location associated with the page. 

17. 	(Original) The method of Claim 12, wherein the social information comprises a map to a physical location associated with the page, hours of operation of the entity, or a combination thereof. 

18.	(Original) The method of Claim 1, wherein the outgoing communication comprises a text message, a VoIP call, a video chat, or a combination thereof.

19. 	(Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
	receive, via a user interface of the computing device, an identifier associated with 	an intended recipient to which outgoing communication is to be initiated; 
	display, in the user interface in response to receiving the identifier, a plurality of 	pieces of social information about a member of the social networking system whose 	identification matches the identifier, wherein each piece of social information is based at 	least in part on one or more actions performed on the social-networking system with respect 	to the intended recipient by one or more other users who are connections of the first user;  
	display, in the user interface, an indicator as to a type of identifier received; and
	display, in the user interface, a user interface element that is user-selectable to 	display, when actuated, a social-network profile associated with the member,
	wherein at least one of the pieces of social information is temporally-sensitive, and the temporally sensitive piece of social information comprises one or more actions 
	wherein the pieces of social information are displayed in a ranked order in which at least one piece of temporally-sensitive information has a higher ranking than other social information, and 
wherein the identifier comprises at least one of a direct message identifier, instant message identifier, video-chat service identifier, a phone number, or an email address of the intended recipient.

20.	(Currently Amended) A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 
receive, via a user interface of the computing device, an identifier associated with an intended recipient to which outgoing communication is to be initiated; 
display, in the user interface in response to receiving the identifier, a plurality of pieces of social information about a member of the social networking system whose identification matches the identifier, wherein each piece of social information is based at least in part on one or more actions performed on the social-networking system with respect to the intended recipient by one or more other users who are connections of the first user;  
display, in the user interface, an indicator as to a type of identifier received; and
display, in the user interface, a user interface element that is user-selectable to display, when actuated, a social-network profile associated with the member,
wherein at least one of the pieces of social information is temporally-sensitive, and the temporally sensitive piece of social information comprises one or more actions performed on the social-networking system with respect to the intended recipient at one or more associated times by the one or more other users who are connections of the first user, [[and]]
wherein the pieces of social information are displayed in a ranked order in which at least one piece of temporally-sensitive information has a higher ranking than other social information, and 
wherein the identifier comprises at least one of a direct message identifier, instant message identifier, video-chat service identifier, a phone number, or an email address of the intended recipient.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least “A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 
receive, via a user interface of the computing device, an identifier associated with an intended recipient to which outgoing communication is to be initiated; display, in the user interface in response to receiving the identifier, a plurality of pieces of social information about a member of the social networking system whose identification matches the identifier, wherein each piece of social information is based at least in part on one or more actions performed on the social-networking system with respect to the intended recipient by one or more other users who are connections of the first user; display, in the user interface, an indicator as to a type of identifier received; and display, in the user interface, a user interface element that is user-selectable to display, when actuated, a social-network profile associated with the member, wherein at least one of the pieces of social information is temporally-sensitive, and the temporally sensitive piece of social information comprises one or more actions performed on the social-networking system with respect to the intended recipient at one or more associated times by the one or more other users who are connections of the first user, wherein the pieces of social information are displayed in a ranked order in which at least one piece of temporally-sensitive information has a higher ranking than other social information, and wherein the identifier comprises at least one of a direct message identifier, instant message identifier, video-chat service identifier, a phone number, or an email address of the intended recipient”, as substantially described in independent claims 1, 19 and 20. These limitations, in combination with the remaining limitations of claims 1, 19, and 20 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed 
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 1/06/2022, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454